Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 requires among other things: “A system to support a machine learning (ML) operation, comprising: a core…; a memory unit configured to maintain data for the ML operation; an inference engine comprising one or more processing tiles configured to receive the data from the memory unit and to perform one or more computation tasks of the ML operation on the data based on the set of instructions; and an instruction streaming engine configured to distribute the set of instructions to the corresponding processing tiles of the inference engine, wherein each instruction of the set of instruction is associated with a color and wherein instructions with a same color are distributed to a subset of the plurality of processing tiles via a tile mask; synchronize data communication between the memory unit and the inference engine for coherence of the data shared and distributed between the core and the inference engine.”. 
The closest prior art includes Mercati (patent application publication No. 2018/0137668). Mercati taught system to support a machine learning (ML) operation, comprising: (for machine learning, see ML in para [0027] [0052] [0066]) a core [graphic processing engine 410] configured to receive and interpret one or more commands [commands] from a host (e.g. via host software) into a set of instructions for the ML operation (see the command streamer 403 receives commands from the system 
Mercati however did not disclose A system to support a machine learning (ML) operation, comprising: a core…; and an instruction streaming engine configured to distribute the set of instructions to the corresponding processing tiles of the inference engine, wherein each instruction of the set of instruction is associated with a color and wherein instructions with a same color are distributed to a subset of the plurality of processing tiles via a tile mask; synchronize data communication between the memory unit and the inference engine for coherence of the data shared and distributed between the core and the inference engine.”. 
The other independent claim recites similar limitations.


Ceze, L. et. al., Colorama: Architectural Support for Data-Centric Synchronization, 2007, IEEE, pp. 133-144. (Year: 2007).
	Pechanek (patent No. 5,329,611) disclosed scalable flow virtual learning neurocomputer (e.g., see abstract).
	Birch (patent No. 7,809,663) disclosed system for supporting utilization of machine language (e.g,. see abstract).
Griffin (patent No. 8,738,8060 disclosed computing in parallel processing environments (e.g., see abstract).
Falkenstern (patent application publication No. 2018/0047126) disclosed signal encoding for difficult environments (e.g., see abstract).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183